Case 2:21-cv-00111-JAW Document 13 Filed 06/11/21 Page 1 of 5             PageID #: 52




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE
ABIJAH WILLIAMS,                         )
                                         )
             Plaintiff                   )
                                         )
      v.                                 )     1:21-cv-00111-JAW
                                         )
AARON FREY, et al.,                      )
                                         )
             Defendants                  )


                 RECOMMENDED DECISION AFTER REVIEW
                      OF PLAINTIFF’S COMPLAINT

      Plaintiff, an inmate at the Cumberland County Jail, alleges violations of various

constitutional protections during a criminal prosecution in state court. (Form Complaint,

ECF No. 1; Complaint, ECF No. 3.)

      In addition to his complaint, Plaintiff filed an application to proceed in forma

pauperis (ECF No. 2), which application the Court granted. (ECF No. 4.) In accordance

with the in forma pauperis statute, a preliminary review of Plaintiff’s complaint is

appropriate. 28 U.S.C. § 1915(e)(2). Additionally, Plaintiff’s complaint is subject to

screening “before docketing, if feasible or … as soon as practicable after docketing,”

because he is “a prisoner seek[ing] redress from a governmental entity or officer or

employee of a governmental entity.” 28 U.S.C. § 1915A(a).

      Following a review of Plaintiff’s allegations, I recommend the Court dismiss the

complaint without prejudice.
Case 2:21-cv-00111-JAW Document 13 Filed 06/11/21 Page 2 of 5                  PageID #: 53




                                  STANDARD OF REVIEW

       When a party is proceeding in forma pauperis, “the court shall dismiss the case at

any time if the court determines,” inter alia, that the action is “frivolous or malicious” or

“fails to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B).

“Dismissals [under § 1915] are often made sua sponte prior to the issuance of process, so

as to spare prospective defendants the inconvenience and expense of answering such

complaints.” Neitzke v. Williams, 490 U.S. 319, 324 (1989).

       In addition to the review contemplated by § 1915, Plaintiff’s complaint is subject to

screening under the Prison Litigation Reform Act because Plaintiff currently is incarcerated

and seeks redress from governmental entities and officers. See 28 U.S.C. § 1915A(a), (c).

The § 1915A screening requires courts to “identify cognizable claims or dismiss the

complaint, or any portion of the complaint, if the complaint (1) is frivolous, malicious, or

fails to state a claim …; or (2) seeks monetary relief from a defendant who is immune from

such relief.” 28 U.S.C. § 1915A(b).

       When considering whether a complaint states a claim for which relief may be

granted, courts must assume the truth of all well-plead facts and give the plaintiff the

benefit of all reasonable inferences therefrom. Ocasio-Hernandez v. Fortuno-Burset, 640

F.3d 1, 12 (1st Cir. 2011). A complaint fails to state a claim upon which relief can be

granted if it does not plead “enough facts to state a claim to relief that is plausible on its

face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “The relevant question

... in assessing plausibility is not whether the complaint makes any particular factual

allegations but, rather, whether ‘the complaint warrant[s] dismissal because it failed in toto

                                              2
    Case 2:21-cv-00111-JAW Document 13 Filed 06/11/21 Page 3 of 5                           PageID #: 54




to render plaintiffs’ entitlement to relief plausible.’” Rodríguez–Reyes v. Molina–

Rodríguez, 711 F.3d 49, 55 (1st Cir. 2013) (quoting Twombly, 550 U.S. at 569 n. 14).

         Although a pro se plaintiff’s complaint is subject to “less stringent standards than

formal pleadings drafted by lawyers,” Haines v. Kerner, 404 U.S. 519, 520 (1972), the

complaint may not consist entirely of “conclusory allegations that merely parrot the

relevant legal standard,” Young v. Wells Fargo, N.A., 717 F.3d 224, 231 (1st Cir. 2013).

See also Ferranti v. Moran, 618 F.2d 888, 890 (1st Cir. 1980) (explaining that the liberal

standard applied to the pleadings of pro se plaintiffs “is not to say that pro se plaintiffs are

not required to plead basic facts sufficient to state a claim”).

                                         BACKGROUND FACTS

         Plaintiff alleges that due process violations, racial discrimination, and other

unlawful conduct occur during the prosecution of him and other criminal defendants in

state court. According to Plaintiff, law enforcement officers, prosecutors, defense counsel,

court personnel, and judges engage in the alleged conduct.1

                                               DISCUSSION

         While Plaintiff is in custody, his inmate status is not apparent in the record. If

Plaintiff is in custody pursuant to a state court criminal judgment, the proper procedure to



1
  Plaintiff filed affidavits from several other inmates who were dissatisfied with their criminal proceedings.
To the extent Plaintiff attempts to assert a claim on behalf of other individuals, Plaintiff cannot do so. By
law an individual may appear in federal courts only pro se or through legal counsel.” Herrera-Venegas v.
Sanchez-Rivera, 681 F.2d 41, 42 (1st Cir. 1982) (citing United States v. Taylor, 569 F.2d 448, 450 – 51
(7th Cir.), cert. denied, 435 U.S. 952 (1978), and 28 U.S.C. § 1654). As a pro se litigant, Plaintiff cannot
represent other prisoners in this court, though he may provide advice and assistance to his fellow inmates
on their legal matters. Id.; see also Smith v. Schwarzenegger, 393 Fed. App’x 518, 519 (9th Cir. 2010);
Heard v. Caruso, 351 Fed. App’x 1, 15 (6th Cir. 2009); Fowler v. Lee, 18 Fed. App’x 164, 165 (4th Cir.
2001) (per curiam) (“It is plain error for a pro se inmate to represent other inmates in a class action.”).

                                                      3
Case 2:21-cv-00111-JAW Document 13 Filed 06/11/21 Page 4 of 5                  PageID #: 55




challenge in federal court his conviction is a habeas corpus petition after exhausting all

postconviction remedies available in the state courts.

       [I]n order to recover damages for allegedly unconstitutional conviction or
       imprisonment, or for other harm caused by actions whose unlawfulness
       would render a conviction or sentence invalid, a § 1983 plaintiff must prove
       that the conviction or sentence has been reversed on direct appeal, expunged
       by executive order, declared invalid by a state tribunal authorized to make
       such determination, or called into question by a federal court's issuance of a
       writ of habeas corpus, 28 U.S.C. § 2254. A claim for damages bearing that
       relationship to a conviction or sentence that has not been so invalidated is not
       cognizable under § 1983.

Heck v. Humphrey, 512 U.S. 477, 486–87 (1994). Because Plaintiff has not alleged a prior

reversal of his conviction, and because Plaintiff challenges the legality of his original stop

or arrest by a state trooper and the validity of the pretrial process, (see, e.g., Complaint at

9), dismissal is appropriate because “a judgment in favor of the plaintiff would necessarily

imply the invalidity of his conviction or sentence.” Heck, 512 U.S. at 487.

       If Plaintiff is in pretrial custody rather than in custody pursuant to a state court

criminal judgment, the proper process to challenge the constitutionality of the state criminal

procedures is a motion within the state court proceeding. Under Younger v. Harris, 401

U.S. 37 (1971), federal courts ordinarily abstain from the exercise of jurisdiction when a

petitioner seeks relief in federal court from ongoing state criminal proceedings, as long as

there is an adequate opportunity to raise federal constitutional challenges in state court.

See also, Bettencourt v. Bd. of Registration in Med. of Commonwealth of Mass., 904 F.2d

772, 777 (1st Cir. 1990). Because Plaintiff has not alleged any facts to suggest that he does

not have an adequate opportunity to assert federal constitutional claims in state court,

abstention is appropriate.

                                              4
Case 2:21-cv-00111-JAW Document 13 Filed 06/11/21 Page 5 of 5                  PageID #: 56




                                       CONCLUSION

      Based on the foregoing analysis, after a review in accordance with 28 U.S.C. §§

1915 and 1915A, I recommend the Court dismiss the complaint without prejudice.

                                         NOTICE

             A party may file objections to those specified portions of a magistrate
      judge’s report or proposed findings or recommended decisions entered
      pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
      court is sought, together with a supporting memorandum, within fourteen
      (14) days of being served with a copy thereof.

             Failure to file a timely objection shall constitute a waiver of the right
      to de novo review by the district court and to appeal the district court’s order.

                                                  /s/ John C. Nivison
                                                  U.S. Magistrate Judge

Dated this 11th day of June, 2021.




                                             5
